UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

RANDALL CARL WALLACE,
Plaintiff-Appellant,

v.

MICHAEL H. HOLLAND, Trustee;
DONALD E. PIERCE, JR., Trustee;
                                                                    No. 98-1350
ELLIOT A. SEGAL, Trustee; JOSEPH J.
STAHL, III, Trustee; UNITED MINE
WORKERS OF AMERICA HEALTH AND
RETIREMENT FUNDS,
Defendants-Appellees.

Appeal from the United States District Court
for the Southern District of West Virginia, at Beckley.
Joseph Robert Goodwin, District Judge.
(CA-97-94-5)

Submitted: November 10, 1998

Decided: December 4, 1998

Before WIDENER, MURNAGHAN, and WILKINS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

S. F. Raymond Smith, RUNDLE & RUNDLE, L.C., Pineville, West
Virginia, for Appellant. Glenda S. Finch, Deputy General Counsel,
Matilda A. Brodnax, Assistant General Counsel, UMWA HEALTH
AND RETIREMENT FUNDS, Washington, D.C., for Appellees.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Randall Carl Wallace was injured in a mining accident on Novem-
ber 2, 1992, which was diagnosed as a contusion to his left thigh and
a mild sprain to his left knee. His doctor released Wallace to return
to work on November 30, 1992; Wallace, however, was laid off
November 28, 1992, prior to returning to work. Wallace first was
diagnosed with depression, anxiety and related disorders in March
1994 by a psychologist and has since undergone evaluation and treat-
ment by other health care providers for these problems. Based upon
this medical evidence, Wallace was found disabled and qualified for
Social Security benefits beginning on December 13, 1993, due to
affective and anxiety disorders. Wallace then applied to the United
Mine Workers of America 1974 Pension Plan ("Plan") for a disability
pension, which was denied. Wallace filed an action in the district
court against the Trustees of the Plan seeking benefits. The district
court found the action was governed by the Employee Retirement
Income Security Act (ERISA), see 29 U.S.C.A.§§ 1001-1461 (West
1985 & Supp. 1998), and granted the Plan's motion for summary
judgment, upholding its denial of benefits. For the reasons that fol-
low, we affirm.

We review de novo a district court's decision to grant summary
judgment. See Smith v. Virginia Commonwealth Univ., 84 F.3d 672,
675 (4th Cir. 1996) (en banc). Traditionally, district courts upheld
pension plan eligibility decisions of trustees if they were supported by
substantial evidence and were not arbitrary and capricious. See
DeNobel v. Vitro Corp., 885 F.2d 1180, 1184-85 (4th Cir. 1989). The
United States Supreme Court has held, however, that review of plan
trustees' decisions should be reviewed de novo unless the benefit plan
grants the plan administrators or fiduciaries discretionary authority to
determine eligibility for benefits, see Firestone Tire & Rubber Co. v.
Bruch, 489 U.S. 101, 115 (1989), in which case the decision is

                    2
reviewed for an abuse of discretion only.* See Boyd v. Trustees
UMWA Health & Retirement Funds, 873 F.2d 57, 59 (4th Cir. 1989).
We have held that the instant Plan confers "full and final" authority
on the Trustees to determine eligibility for benefits, see Lockhart v.
UMWA 1974 Pension Trust, 5 F.3d 74, 77 (4th Cir. 1993), and thus,
we review the decision of the Trustees for an abuse of discretion. See
id.

In an ERISA action the award of any benefits is governed by the
Plan itself. See id. at 78. The Plan provides, in pertinent part, that:

          Any Participant who (a) has less than 10 years of signatory
          service prior to retirement and (b) becomes totally disabled
          as a result of a mine accident . . . shall, upon retirement . . .
          be eligible for a pension while so disabled. A participant
          shall be considered totally disabled only if by reason of such
          accident such Participant is subsequently determined to be
          eligible for Social Security Disability Insurance Benefits
          under Title II of the Social Security Act or its successor.

See Plan, Art. II, Pt. D. (S.J.A. at p. 2). We have interpreted "as a
result of a mine accident" to mean that the total disability must have
been:

        proximately caused by the mine accident. That is, if the
        plaintiff was injured in a mine accident and that injury,
        whether in combination with a previous or subsequent con-
        dition, is substantially responsible for plaintiff's inability to
        perform his job and for whatever medical and vocational
        reasons he is unable to perform an alternative job, then his
        total disability results from a mine accident.
_________________________________________________________________

*It is unclear whether the Bruch abuse of discretion standard is synon-
ymous with the pre-Bruch arbitrary and capricious standard used in the
Fourth Circuit. However, a decision which was arbitrary and capricious
under pre-Bruch standards would be an abuse of discretion under the
Bruch test. See Richards v. Health & UMWA Retirement Funds, 895
F.2d 133, 135-36 (4th Cir. 1990).

                     3
Boyd, 873 F.2d at 59 (citation omitted).

Wallace's medical records reveal that his affective and anxiety dis-
orders were adversely affected by his unemployment, abuse as a
child, his mother's illness, and other similar problems. The record,
however, does not reveal a causal connection between Wallace's rela-
tively minor thigh and knee injury in November 1992 and his ultimate
finding of disability on mental grounds, beginning in December 1993,
e.g. that the injury is "substantially responsible for plaintiff's inability
to perform his job." Id. Thus, we affirm the Trustees' decision deny-
ing Wallace benefits under the Plan. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                     4